REPUBLIQUE DU CAMEROUN PAIX-TRAVAIL-PATRIE

DECRET N°? © IPM DU __ 1 04
portant attribution de la Concession Forestière
constituée de l’'UFA 00 004 à la Société SIENCAM
ENTERPRISE.-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu la Constitution ;

Vu la loi n°94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la
pêche, ensemble ses modificatifs subséquents ;

Vu l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n°77/1 du 10 janvier 1977;

Vu l'ordonnance n°74/2 du 06 juillet 1976 fixant le régime domanial, modifiée et
complétée par l'ordonnance n°77/2 du 10 janvier 1977;

vu e décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du domaine

privé de l'Etat et ses modificatifs subséquents ;

Vu e décret n°92/089 du 04 mai 1992 précisant les attributions du Premier Ministre,

modifié et complété par le décret n°95/145 bis du 04 août 1995 ;

Vu e décret n°2011/408 du 09 décembre 2011 portant organisation du

Gouvernement ;

Vu e décret n°2011/409 du 09 décembre 2011 portant nomination d'un Premier

Ministre, Chef du Gouvernement ;

Vu e décret n°95/531/PM du 23 août 1995 fixant les modalités d'application du régime

des forêts, modifié et complété par le décret n°99/781/PM du 13 octobre 1999 ;

Vu e décret 2011/2375/PM du 12 août 2011 portant incorporation au domaine privé de

Etat d'une portion de forêt de 94 917 ha dénommée UFA 00 004 ;

vu e dossier technique y afférent,

DECRETE:

ARTICLE 1°.- La portion de forêt d'une superficie de 94 917 ha, située respectivement
dans les Arrondissements de Ndikiniméki (56 069 ha), Makénéné (9 853 ha), Yingui
(23159 ha), Nkondjock (1 656 ha), Ndobian (4180 ha), Départements du Mbam et
Inoubou et du Nkam, Régions du Centre et du Littoral, initialement attribuée en concession
forestière à la Société Transformation Reef Cameroun (TRC) par décret n°2011/3696/PM
du 09 novembre 2011 est, en application des dispositions de l’article 69 du décret
n°95/531/PM du 23 août 1995 fixant les modalités d'application du régime des forêts,
attribuée en concession forestière à la Société SCIENCAM ENTERPRISE, BP. 5969
Douala.

ARTICLE 2.- La portion de forêt susmentionnée est délimitée ainsi qu'il suit :

Le point de base A (UTM 32N- 654 333 m ; 503 936 m) se trouve sur la confluence
du cours d'eau Makonon avec la Makombé.
AU SUD :
+ Du point A, suivre la Makombé en aval sur une distance de 15,32 km pour
atteindre le point B (642 105 ; 510 020) situé à sa confluence avec un cours
d’eau non dénommé.
A L'OUEST :

Du point B, suivre une droite de gisement 22° sur une distance de 5,69 km pour
atteindre le point C (644 229 ; 515 300) situé sur un cours d’eau non dénommé ;
Du point C, suivre une droite de gisement 34°5 sur une distance de 5,48 km
pour atteindre le point D (647 346 ; 519 805) situé à la confluence de Houka
avec un cours d'eau non dénommé ;

Du point D, suivre une droite de gisement 87° sur une distance de 1,70 km pour
atteindre le point E (649 043 : 519 886) situé sur un cours d'eau non dénommé
Du point E, suivre une droite de gisement 3° sur une distance de 6,27 km pour
atteindre le point F (649 342 : 526 151) situé à la confluence de deux cours
d'eau non dénommés ;

Du point F, suivre une droite de gisement 334° sur une distance de 3,06 km
pour atteindre le point G (647 994 ; 528 896) situé sur la Makombé ;

Du point G, suivre une droite de gisement 74° sur une distance de 1,26 km pour
atteindre le point H (649 200 ; 529 246) situé sur un cours d'eau non dénommé ;
Du point H, suivre une droite de gisement 33° sur une distance de 4,57 km pour
atteindre le point 1 (651 718 ; 533 060) situé sur la confluence de Mpongo avec
un affluent non dénommé ;

Du point |, suivre une droite de gisement 2° sur une distance de 2,10 km pour
atteindre le point J (651 788 ; 535 157) situé sur la confluence de Mpongo avec
un affluent non dénommé ;

Du point J, suivre une droite de gisement 45° sur une distance de 2,26 km pour
atteindre le point K (653 393 ; 536 751) situé sur un cours d’eau non dénommé.

AU NORD :

Du point K, suivre une droite de gisement 98°5 sur une distance de 4,42 km
pour atteindre le point L (657 762 ; 536 083) situé sur la confluence de deux
affluents non dénommés de Ndibé ;

Du point L, suivre Ndibé en aval sur 8,06 km pour atteindre le point M (657 241 ;
529 515) situé à sa confluence avec la Makombé ;

Du point M, suivre la Makombé en aval sur une distance de 12,66 km pour
atteindre le point N (665 729 ; 521 470) situé à sa confluence avec Niep ;

Du point N, suivre la rivière Niep en amont sur une distance de 2,14 km pour
atteindre le point O (667 490 ; 521 400) situé à sa confluence avec la rivière
Etouké ;

Du point O, suivre une droite de gisement 55° sur une distance de 2,84 km pour
atteindre le point P (669 811 ; 523 035) situé sur la confluence du cours d'eau
Kyakan avec un affluent non dénommé de Niep ;

Du point P, suivre Kyakan en amont sur une distance de 1,32 km pour atteindre
le point Q (670 808 ; 523 851) situé à sa confluence avec sur un affluent non
dénommé ;

Du point Q, suivre une droite de gisement 96° sur une distance de 2,72 km pour
atteindre le point R (673 510 ; 523 528) situé à la conflüence de deux cours
d'eau non dénommés ;

Du point R, suivre une droite de gisement 134° sur une distance de 2,11 km
pour atteindre le point S (675 031 ; 522 066) situé à la confluence de deux cours
d'eau non dénommés ;

Du point S, suivre une droite de gisement 159°5 sur une distance de 2,10 km
pour atteindre le point T (675 769 ; 520 097) situé sur un affluent non dénommé
du cours d'eau Inoubou ; :
Du point T, suivre cet affluent, puis Inoubou en aval pour atteindre le point U
(675 300 ; 516 974) situé à 3,68 km sur la confluence de Inoubou avec un
affluent non dénommé ;

Du point U, suivre une droite de gisement 132° sur une distance de 3,35 km
pour atteindre le point V (677 791 ; 514 731) situé sur la rivière Inoubou ;

Du point V, suivre une droite de gisement 92° sur une distance de 2,26 km pour
atteindre le point W (680 050 ; 514 645) situé sur la confluence de deux cours
d'eau non dénommés ;

Du point W, suivre une droite de gisement 38°5 sur une distance de 3,42 km
pour atteindre le point X (682 168 ; 517 325) situé sur la confluence de deux
cours d’eau non dénommés ;

Du point X, suivre une droite de gisement 81°5 sur une distance de 1,67 km
pour atteindre le point Y (683 817 ; 517 575) situé sur la confluence de la rivière
Nihoun avec un cours d'eau non dénommé ;

Du point Y, suivre le cours d'eau Nihoum en amont sur une distance de 9,99 km
pour atteindre le point Z (691 530 ; 519 300) situé à sa confluence avec un
cours d’eau non dénommé ;

Du point Z, suivre une droite de gisement 75°5 sur une distance de 2,79 km
pour atteindre le point A1 (694 230 ; 520 001) situé sur la confluence de la
rivière Ndokayebé avec un cours d’eau non dénommé ;

Du point A1, suivre ce cours d’eau non dénommé en amont sur une distance de
2,32 km pour atteindre le point B1 (696 486 ; 519 994) situé à sa confluence
avec un affluent non dénommé.

A L'EST ET AU SUD :

Du point B1, suivre une droite de gisement 216°5 sur une distance de 2,43 km
pour atteindre le point C1 (695 032 ; 518 042) situé sur la confluence de deux
cours d’eau non dénommés ;

Du point C1, suivre une droite de gisement 236°5 sur une distance de 1,37 km
pour atteindre le point D1 (693 880 ; 517 297) situé sur la confluence de deux
cours d'eau non dénommés ;

Du point D1, suivre une droite de gisement 182° sur une distance de 0,71 km
pour atteindre le point E1 (693 855 ; 516 588) situé sur la confluence de deux
cours d'eau non dénommés ;

Du point E1, suivre une droite de gisement 242° sur une distance de 4,74 km
pour atteindre le point F1 (689 662 ; 514 378) situé sur la confluence de la
rivière Newé avec un cours d'eau non dénommé ;

Du point F1, suivre une droite de gisement 235°5 sur une distance de 1,65 km
pour atteindre le point G1 (688 303 ; 513 446) situé sur la confluence de deux
cours d’eau non dénommés ;

Du point G1, suivre une droite de gisement 189° sur une distance de 4,84 km
pour atteindre le point H1 (687 542; 508 666) situé sur la confluence de
Inoubou avec un affluent non dénommé ;

Du point H1, suivre une droite de gisement 231° sur une distance de 6,99 km
pour atteindre le point 11 (682 121 ; 504 259) situé sur la confluence de la rivière
Nébamo avec un cours d'eau non dénommé ;

Du point 11, suivre une droite de gisement 243° sur une distance de 5,02 km
pour atteindre le point J1 (677 653 ; 501 975) situé sur la confluence de deux
cours d’eau non dénommés ;
+ Du point J1, suivre une droite de gisement 254° sur une distance de 6,05 km
pour atteindre le point K1 (671 828 ; 500 337) situé sur la confluence de la
rivière Bilo avec un cours d’eau non dénommé ;

+ _ Du point Ki, suivre une droite de gisement 261°5 sur une distance de 4,67 km
pour atteindre le point L1 (667 215 ; 499 636) situé sur la confluence de deux
cours d'eau non dénommés ;

* Du point LA, suivre une droite de gisement 274° sur une distance de 4,74 km
pour atteindre le point M1 (662 483 ; 499 960) situé sur la rivière Nouya ;

* _ Du point Mi, suivre une droite de gisement 229°5 sur une distance de 4,48 km
pour atteindre le point N1 (659 078 ; 497 043) situé sur la confluence de la
rivière Yomdin avec un affluent non dénommé ;

+ Du point N1, suivre une droite de gisement 275° sur une distance de 4,95 km
pour atteindre le point O1 (654 148 ; 497 500) situé sur la confluence de deux
cours d’eau non dénommés ;

+ _ Du point O1, suivre ce cours d’eau en aval sur 8,05 km pour atteindre le point A
(654 333 ; 503 936) situé à sa confluence avec la Makombé.

ARTICLE 3.- (1) Cette concession forestière est strictement personnelle et valable pour
une durée de quinze (15) ans renouvelable.

(2) La Société SIENCAM ENTERPRISE devra déposer une demande de
renouvellement au moins un (01) an avant l'expiration de celle-ci. Passé ce délai, la
concession deviendra caduque de plein droit à compter de son expiration.

ARTICLE 4.- (1) Pendant la durée de validité de la concession forestière, la Société
SIENCAM ENTERPRISE devra se conformer strictement au plan d'aménagement de
ladite concession et aux dispositions du cahier des charges y relatifs.

(2) Elle ne peut faire opposition à l'exploitation par permis, des produits
forestiers spéciaux dont la liste est fixée par le Ministre chargé des forêts, ni à
l'exploitation des ressources du sous-sol.

ARTICLE 5.- (1) La convention objet de la présente concession, est évaluée tous les trois
(03) ans suivant les modalités fixées par le Ministre en charge des forêts.

(2) Elle peut être annulée avant terme en cas d'irrégularités graves dûment
constatées après avis motivé du Ministre en charge des forêts.

ARTICLE 6.- Est abrogé, le décret n°2011/3696/PM du 09 novembre 2011 portant
attribution de la concession forestière constituée de l'UFA 00 004 à la Société
Transformation Reef Cameroun (TRC).

ARTICLE 7.- Le présent décret, qui prend effet à compter de sa date de signature, sera
enregistré, puis publié au Journal Officiel en français et en angjlais./-

Yaoundé, le ? : 11 2014

Nuit)

““Philemon YANG
